Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une la Juez Asociada Se-ñora Naveira de Rodón.
It is precisely because the issue raised by this case touches the heart of what makes individuals what they are that we should be especially sensitive to the rights of those whose choices upset the majority. (Énfasis suplido.(1)
Una vez más este Tribunal pierde una oportunidad his-tórica para emitir una opinión de vanguardia social, y ha-cerle justicia a un sector de la sociedad cuya orientación sexual contrasta con el patrón prevaleciente en nuestro país.(2)
En el recurso ante nos, una mayoría resuelve que las disposiciones de la Ley para la Prevención e Intervención con la Violencia Doméstica(3) (en adelante Ley Núm. 54) no aplican a relaciones consensúales entre personas del mismo sexo. La decisión de este Tribunal tiene el efecto de tratar a este sector minoritario de la población como ciuda-danos de segunda clase, privándoles de derechos reconoci-dos a otras personas. Por entender que, en efecto, dicha legislación cobija a las víctimas de violencia doméstica en todo tipo de relación consensual, disentimos.
*215I
Contra el Sr. Leandro Ruiz Martínez (en adelante acu-sado) se presentó una denuncia por infracción al Art. 3.2 de la Ley Núm. 54 (delito de maltrato agravado).(4) En esen-cia, se le imputó haber empleado violencia física contra el Sr. Juan del Valle Rodríguez (con quien sostenía una rela-ción consensual íntima), en violación de una orden de pro-tección expedida cuatro días antes de la fecha cuando pre-suntamente ocurrieron los hechos imputados.(5) Específicamente, se adujo que el acusado “le dio con los puños en los brazos [al señor del Valle Rodríguez] y le mor-dió un seno”. Petición de certiorari, pág. 3. Oportunamente se celebró la vista preliminar y, tras encontrar causa probable para acusar, se presentó la acusación corres-pondiente.
Luego de varios incidentes procesales, el acusado pre-sentó una moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Argu-mentó que la determinación de causa probable para acusar fue contraria a derecho ya que, según estima, la Ley Núm. 54, supra, no aplica a relaciones entre personas del mismo sexo. Por su parte, el Ministerio Público se opuso y sostuvo que la referida legislación cobija a aquellas personas que son víctimas de violencia doméstica por parte de su pareja, aunque ésta fuera de su mismo sexo.
Tras el examen de rigor, el Tribunal de Primera Instan-cia ordenó la desestimación de la acusación. Así, concluyó *216que la citada Ley Núm. 54 está limitada a parejas hetero-sexuales y que la vía adecuada para atender un incidente de violencia doméstica entre una pareja consensual del mismo sexo sería a través del sistema penal tradicional (como, por ejemplo, imputando el delito de agresión).(6) In-conforme, el Procurador General acudió al Tribunal de Cir-cuito de Apelaciones, quien en una fundamentada senten-cia revocó el dictamen recurrido.
De esta decisión recurre el acusado y reproduce sus ar-gumentos en contra de la aplicación de la citada Ley Núm. 54 a parejas del mismo sexo. Luego de un análisis acomo-daticio del historial legislativo de la ley en cuestión, la ma-yoría de este Tribunal resolvió, en síntesis, que las dispo-siciones de la Ley Núm. 54, supra, le aplican exclusivamente a parejas heterosexuales. Aplicarles a pa-rejas del mismo sexo las disposiciones de esta ley, según la mayoría de este Tribunal, no sólo iría contra el propósito de esta legislación, sino que violaría los postulados más fun-damentales del principio de legalidad. Por estimar que la mayoría de este Tribunal incidió al resolver de esta forma la controversia de autos, suscribimos este disenso.
Í-H HH
De entrada debemos precisar que el acusado no cues-tiona la suficiencia de la prueba desfilada durante la vista preliminar para sostener las alegaciones en dicha etapa procesal (esto es, que existía una relación íntima entre las partes y que se empleó violencia física en violación de una orden de protección). Estamos, por el contrario, ante un planteamiento estrictamente de derecho y de interpreta-ción estatutaria; si el delito imputado (maltrato agravado dentro de una relación de pareja) tipifica tal conducta en el contexto de una relación consensual entre personas del mismo sexo.
*217A. Para poder analizar efectivamente la controversia de autos y discernir si la Ley Núm. 54, supra, tipifica el delito de maltrato agravado en el contexto de una relación consensual entre personas del mismo sexo, es menester examinar, con cierto detenimiento, el estatuto aludido y la situación social que dio pie a su creación. Ello, ya que un análisis objetivo de dicho estatuto revela, contrario a lo dispuesto en la opinión mayoritaria, que éste fue creado con un enfoque amplio y abarcador, cuyo propósito primordial es proteger a todas las víctimas de violencia doméstica. Veamos.
En 1989, tras un extenso y profundo examen social, se formuló en el país una legislación especial dirigida a aten-der la problemática particular que presenta la violencia en las relaciones de pareja. Las características de este tipo de violencia, que la hacen distinta de otras instancias de vio-lencia social en la medida que la víctima se encuentra ín-timamente ligada a su agresor y sujeta a episodios de vio-lencia física, emocional y psicológica con una alta probabilidad de recurrencia,(7) llevaron a la Asamblea Le-gislativa a formular un régimen legal específico que aten-diera tal situación.
Esta ley responde al objetivo de implantar cambios en las respuestas que provee el sistema de justicia al problema de la violencia doméstica. Durante la última década se han operado cambios en la sociedad con relación a nuestra percepción y reacción ante la violencia que recibe una persona de manos de aquel o aquella con quien comparte su vida. (Enfasis suplido.) Memorial Explicativo sobre el P. del S. 615 y el P. de la C. 470 sobre la Ley Núm. 54, Ira Sesión Ordinaria, lima Asamblea Legislativa, pág. 1.
Así, con el beneficio de múltiples estudios y las compa-recencias de conocedores del tema, la Asamblea Legislativa articuló la Ley Núm. 54, supra, como respuesta guberna-*218mental al problema de la violencia doméstica bajo la pre-misa de que la violencia que ocurre en los espacios de inti-midad, en las relaciones de pareja, merece un trato jurídico especial, ya que presenta toda una serie de implicaciones emocionales y psicológicas adicionales y distintas de otras modalidades de violencia social que no podían ser adecua-damente atendidas bajo la estructura penal tradicional.
En efecto, del historial legislativo de la citada Ley Núm. 54 se refleja la inconformidad con el sistema legal vigente para lidiar con los problemas particulares de la violencia doméstica y se enfatiza, continuamente, que las caracterís-ticas particulares que presenta la violencia en las relacio-nes íntimas requieren de un nuevo enfoque y de nuevos remedios para atender el problema.
La historia de la legislación sobre la violencia doméstica ... parte del supuesto de que las leyes penales creando delitos generales por sí solos, no son un remedio efectivo para prote-ger a las víctimas de violencia doméstica. Informe Conjunto de las Comisiones de lo Jurídico, de Desarrollo Cultural y de Asuntos de la Mujer, Diario de Sesiones, Asamblea Legislativa (Senado), 26 de junio de 1989, pág. 2290.
Precisamente, durante la formulación de la Ley Núm. 54, supra, se comentó ampliamente la problemática de co-locar la violencia doméstica bajo categorías más amplias e imprecisas del derecho penal tradicional, como sería el de-lito de “agresión”.(8) Por ello se enfatizó que
[d]ebe definirse el maltrato en la relación de pareja como delito separado de manera que se comunique la intención es-pecífica de penalizar y castigar la violencia en el hogar como lo *219que es[,] un serio delito que repercute sobre las generaciones futuras y sobre la comunidad en su conjunto.(9)
La participación de distintos sectores sociales y profe-sionales fue de vital importancia en la formulación de la citada Ley Núm. 54, pues permitió un entendimiento abar-cador del problema de la violencia doméstica en Puerto Rico. La aportación de diversas asociaciones feministas y de derechos humanos en dicho proceso fue de particular importancia, ya que múltiples grupos alzaron su voz para exigir del Estado una respuesta efectiva al problema de la violencia en los espacios de intimidad; un área que hasta época reciente había evadido el tutelaje jurídico por consi-derarse una “esfera privada” que no merecía protección legal. Véase E. Vicente, Beyond Law Reform: The Puerto Rican Experience in the Construction and Implementation of the Domestic Violence Act, 68 Rev. Jur. U.P.R. 553, 557 (1999).
La Ley Núm. 54, supra, pues, representa una respuesta social abarcadora al grave problema de la “violencia do-méstica” que aún se vive en Puerto Rico y pretende cobijar a las víctimas de dicha violencia de una manera especial por todas las particularidades que esa situación presenta. Véase el Art. 1.2 de la Ley Núm. 54 (8 L.P.R.A. see. 601). De hecho, la referida ley es una de las más abarcadoras.(10) A la luz de este marco, pasemos a examinar en detalle *220tanto la Ley Núm. 54 como su Art. 3.2, supra, aquí imputado.
B. Del historial legislativo de la Ley Núm. 54, supra, se desprende que dicha legislación se formuló para brin-darle protección a cinco grupos de personas: (i) cónyuges; (ii) ex cónyuges; (iii) cualquier persona que cohabite o haya cohabitado con el agresor; (iv) cualquier persona que sos-tenga o haya sostenido una relación consensual con el agre-sor, y (v) cualquier persona que haya procreado un hijo con el agresor. (11)
Como puede observarse, el grupo de personas protegi-das es sumamente amplio y no se limita a aquellas que se encuentren en una “relación conyugal”. Ciertamente, una de las situaciones que motivó el proceso de reflexión social y legislativo que culminó en la Ley Núm. 54, supra, fue la violencia doméstica contra la mujer; especialmente por parte de su cónyuge. Esto, pues no se puede ignorar que históricamente la mujer ha sido víctima de abusos sistemá-ticos y opresión generalizada. W.L. Prosser, Handbook of Law of Torts, 4ta ed., St. Paul, Ed. West, 1971, pág. 136, señala:
A husband ..., as the head of the household, was recognized by the early law as having authority to discipline the members of his family. He might administer to his wife “moderate correction”, and “restrain” her by “domestic chastisement”.
Sin embargo, el legislador no limitó la protección de la Ley Núm. 54, supra, únicamente a dicho grupo, sino que prefirió elaborar un enfoque abarcador de protección. Así lo reconocimos en Pueblo v. Figueroa Santana, 154 D.P.R. 717, 725, al expresar que:
Como regla general, las víctimas más frecuentes de la pro-blemática son las mujeres y niños, grupos que históricamente *221han sufrido los efectos más desgarradores de la violencia, la pobreza y el discrimen. ... No obstante, la Ley 54, aunque generalmente en su aplicación protege a las mujeres víctimas de maltrato, se creó también para proteger a los hombres que, en ocasiones, también son víctimas silentes de este triste drama.
Así, pues, a pesar de que una de las situaciones sociales que motivó el proceso legislativo que culminó con la crea-ción de la citada Ley Núm. 54 fue la violencia doméstica contra la mujer, ello no impide que esta ley se utilice para proteger a los hombres víctimas de este mal social.(12) Ello, ya que una aplicación limitada de la ley, mediante la cual sólo se le brinde protección a la mujer, no sólo obviaría el propósito cardinal de dicha legislación de proteger a toda víctima de violencia doméstica, sino que contravendría los postulados más fundamentales de igual protección de las leyes. Así, es evidente que aunque la Ley Núm. 54, supra, pudo haberse creado para, entre otras cosas, proteger a la mujer víctima de maltrato doméstico, la amplitud de dicha ley no se limita meramente a ello. Es decir, la extensión de la ley es tan amplia como la variada composición de vícti-mas que pueda albergar nuestra sociedad.
Además, interpretar la Ley Núm. 54, supra, de modo que ella sólo proteja a parejas heterosexuales, tiene el efecto de colocar al estatuto en cuestión al margen de la Constitución en la medida en que se le niega a la víctima de autos la igual protección de la ley por la única conside-ración del género de la persona que le agredió. El efecto de dicha interpretación es que se le da un trato discriminato-rio a la víctima, y se deja impune a un maltratante por la única razón de su orientación sexual. Dicha conclusión no sólo es injusta para la víctima, sino que, además, es jurídi-camente insostenible en nuestro sistema de derecho.
A tales efectos el Tribunal Supremo de Estados Unidos *222ha señalado: “[A] disqualification of a class of persons from the right to seek specific protection from the law[,] unprecedented in our jurisprudence [, offends] both ... the rule of law and [the] Constitution’s guarantee of equal protection.” Romer v. Evans, 517 U.S. 620, 632 (1996).(13) Como se puede observar, la interpretación que hace la ma-yoría de este Tribunal amenaza la validez del estatuto en cuestión, toda vez que se le niega a un grupo de nuestra sociedad las garantías que dicho estatuto ofrece, contrario a los principios más básicos de igual protección de las leyes.
Por otro lado, dicha conclusión contraviene lo resuelto por esta Curia en S.L.G. Afanador v. Roger Electric Co., Inc., 156 D.P.R. 651 (2002). En dicho caso reconocimos que en nuestra jurisdicción procedía una causa de acción por hostigamiento sexual entre personas del mismo sexo, sin que el género de dichas personas fuese un obstáculo para ello.
Valga resaltar que la situación en dicho caso era muy parecida a la de autos en la medida que la víctima típica de hostigamiento sexual suele ser la mujer, aunque el pro-blema afecta tanto a hombres como a mujeres. Así, estable-cimos:
Es un hecho indiscutible que, tradicionalmente, es la mujer la que suele ser la víctima de ataques discriminatorios por razón de su sexo. ... No obstante ello, aunque la víctima típica suele ser la mujer, precisa destacar que la magnitud de este problema alcanza tanto a la mujer como al hombre", ambos *223pueden ser objeto de esta conducta, pues el hostigamiento sexual no es otra cosa que una ofensa repudiable contra la dignidad de todo ser humano ....
Dada esta realidad, forzoso resulta reconocer que mediante la Ley Núm. 17, ante, no sólo se procura erradicar el problema de hostigamiento sexual en el empleo con respecto a su principal víctima, sino que, más bien, se intenta proteger a toda la fuerza laboral del consabido mal social indistintamente del sexo de su autor y de las formas en que pueda manifestarse. Dicho de otro modo, el factor decisivo en una reclamación por conducta constitutiva de hostigamiento no es si la misma se dio dentro de un contexto heterosexual. Más bien, lo determi-nante es que la conducta discriminatoria se dé en función del sexo de quien la padece, por lo que, si la reclamación satisface los requerimientos establecidos, encuentra cabida dentro del ámbito de protección de la ley....
[En ese sentido, afirmó el Tribunal Supremo federal en Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 79 (1998):]
“As some courts have observed, male-on-male sexual harassment in the workplace was assuredly not the principal evil Congress was concerned with when it enacted Title VII. But statutory prohibitions often go beyond the principal evil to cover reasonable comparable evils, and it is ultimately the provisions of our laws rather than the principal concerns of our legislators by which we are governed.” (Énfasis suplido y en el original.) S.L.G. Afanador v. Roger Electric Co., Inc., supra, págs. 663-665.
De la misma forma que en S.L.G. Afanador v. Roger Electric Co., Inc., supra, hoy sostenemos que a través de la Ley Núm. 54 el legislador reconoció que la violencia domés-tica es un problema que no se limita a las relaciones con-yugales o heterosexuales, sino que también alcanza a otros tipos de “relaciones de pareja”, incluyendo a las relaciones íntimas afectivas fuera del matrimonio.
El propósito de la citada Ley Núm. 54 es proteger de manera particular a toda persona del riesgo de ser víctima de violencia doméstica en el contexto de una relación de pareja, con independencia de su género u orientación sexual. El énfasis se enfoca en la víctima por las particu-laridades que presenta la violencia doméstica en las rela-ciones de pareja y las consecuencias nocivas que esto tiene *224para la sociedad. Por ello, y tomando en consideración lo variado que puede ser la interacción humana, la aludida legislación está formulada en términos neutrales (siguien-do el enfoque mayoritario de las jurisdicciones estatales) y enfatiza continuamente que la protección es a la “persona”. Así, define “violencia doméstica” como
... un patrón de conducta constante de empleo de fuerza fí-sica o violencia psicológica, intimidación o persecución contra urna persona por parte de su cónyuge, ex cónyuge, una persona con quien cohabita o haya cohabitado, con quien sostiene o haya sostenido una relación consensual o una persona con quien se haya procreado una hija o un hijo, para causarle daño físico a su persona, sus bienes o ala persona de otro o para causarle grave daño emocional. (Énfasis suplido.) 8 L.P.R.A. sec. 602(k).
De la misma forma, en la Exposición de Motivos de la Ley Núm. 54 (1989 Leyes de Puerto Rico 222), el legislador reconoce lo siguiente:
La violencia doméstica es un comportamiento antisocial que constituye un serio problema para la familia puertorriqueña. Se trate del maltrato físico y emocional que sufre una persona a manos de su cónyuge o ex cónyuge, o a manos de una persona con quien sostiene o ha sostenido una relación íntima. (Énfasis suplido.)
De la propia Exposición de Motivos se desprende que el norte de esta legislación es la protección de una persona que es agredida en el contexto de una relación íntima. La naturaleza neutral de la legislación en cuestión se reitera en el Art. 2.1 de la Ley Núm. 54 (8 L.P.R.A. see. 621) sobre órdenes de protección, que dispone: “[c]ualquier persona que haya sido víctima de violencia doméstica ... en el con-texto de una relación de pareja, podrá ... solicitar una or-den de protección”. (Énfasis suplido.)
A tenor con esta visión abarcadora de protección a la víctima, la Ley Núm. 54, supra, establece una definición amplia del término “relación de pareja” y reconoce que existen distintas relaciones en las que una persona puede *225sufrir de violencia doméstica. (14) En particular, la ley define “relación de pareja” de la forma siguiente: “[significa la relación entre cónyuges, ex cónyuges, las personas que cohabitan o han cohabitado, las que sostienen o han soste-nido una relación consensual íntima y los que han pro-creado entre sí un hijo o una hija”.(15)
Ciertamente, todas éstas son “relaciones de pareja” sin que exista indicio alguno de que el legislador haya concep-tualizado el término para que únicamente abarque las “re-laciones entre un hombre y una mujer”. Por el contrario, son relaciones de pareja tanto las relaciones entre cónyu-ges como las relaciones entre “personas que ... sostienen o han sostenido una relación consensual íntima”, sin que dicho término se haya conceptualizado para incluir sólo cier-tas relaciones consensúales íntimas. A igual conclusión llega la Comisión Judicial Especial para Investigar el Dis-crimen por Género en los Tribunales de Puerto Rico en su abarcador informe al disponer que, en conformidad con la ley, el término “pareja” incluye diversos tipos de relaciones de pareja dentro del cual se deben incluir las parejas del mismo sexo, ya que el propósito de la ley es proteger a toda víctima de violencia doméstica.(16)
Como se puede apreciar, la citada Ley Núm. 54 fue con-sagrada principalmente para detener la violencia que se da en el contexto de una relación íntima de pareja y a la vez proteger a las víctimas de este mal social. Dicha legislación también procura prevenir la violencia doméstica y rehabi-litar a los agresores que incurren en tal conducta. Véase E. Vicente Rivera, Beyond Law Reform: The Puerto Rican Experience with Legal Remedies for Intimate Violence, pág. 215. Con esto en mente, examinemos en detalle los Arts. *2263.1 y 3.2 (8 L.P.R.A. sees. 631-632) sobre maltrato y mal-trato agravado.
C. El Art. 3.1 de la Ley Núm. 54, supra, tipifica el de-lito de “maltrato” y establece:
Toda persona que empleare fuerza física o violencia psicoló-gica, intimidación o persecución en la persona de su cónyuge, ex cónyuge, o la persona con quien cohabita o haya cohabitado, o la persona con quien sostuviere o haya sostenido una relación consensual, o la persona con quien haya procreado un hijo o hija, para causarle daño físico a su persona, a los bienes apre-ciados por ésta, excepto aquellos que pertenecen privativa-mente al ofensor, o a la persona de otro o para causarle grave daño emocional, será sancionada con pena de reclusión. (Én-fasis suplido.)
De otra parte, el Art. 3.2, supra, sobre “maltrato agra-vado” dispone, en lo pertinente:
Se impondrá pena de reclusión ... cuando en la persona del cónyuge, ex cónyuge o de la persona con quien se cohabita o se haya cohabitado, o con quien se sostiene o haya sostenido una relación consensual, o con quien se haya procreado un hijo o hija, si se incurriere en maltrato según tipificado en este ca-pítulo, mediante una o más de las circunstancias siguientes:
(e) cuando se cometiere luego de mediar una orden de pro-tección o resolución contra la persona acusada expedida en auxilio de la víctima del maltrato [.] (Énfasis suplido.)
Como se puede apreciar, mediante dichos artículos se protege a: (i) cónyuges; (ii) ex cónyuges; (iii) con quien se cohabita o se haya cohabitado; (iii) con quien se sostiene o haya sostenido una relación consensual, o (iv) con quien se haya procreado un hijo. Nos corresponde, pues, analizar estas categorías para determinar si una persona víctima de violencia doméstica en el contexto de una “relación consensual homosexual” está protegida por la aludida disposición. Veamos.
Debemos comenzar enfatizando que, evidentemente, cada categoría ha de tener una definición propia, un campo de acción independiente y distinto de la anterior. De lo con-*227trario, si un término estuviese incluido en el otro, no ha-bría necesidad alguna para enumerarlos como conceptos separados.
Los conceptos “cónyuge”, “ex cónyuge” y “persona con quien se haya procreado un hijo o hija” no ofrecen mayores problemas en este caso. Son conceptos que aluden, bien a la institución matrimonial o a una instancia de paternidad y que no están involucrados en la controversia ante nos.
Por su parte, el concepto “cohabitar” es definido en la propia ley de la siguiente forma: “[s]ignifica sostener una relación consensual similar a la de los cónyuges”.(17) Tal definición es particularmente reveladora para dilucidar la controversia que nos ocupa. Como se puede apreciar, dicho término se refiere a una clase limitada de “relaciones con-sensúales”: aquellas similares a la de los cónyuges. Eviden-temente esto supone que existen otras relaciones consen-súales que no son similares a las de los cónyuges.
Esto nos lleva al término objeto de estudio, “relación consensual”. De la propia ley se deduce que dicho término no está limitado a una relación similar a la de los cónyu-ges, pues tal relación ya está constituida en el concepto “cohabitar”. Se trata, pues, de un concepto más amplio que “cohabitar” y que el legislador no quiso sujetar al requisito de similaridad con una relación conyugal. Basta sostener una “relación consensual” con la víctima e incurrir en uno de los comportamientos tipificados para entrar en el marco de aplicación del artículo. La utilización del término “rela-ción consensual” como uno distinto a “cónyuge”, “ex cónyu-ge”, “cohabitar” o “procrear un hijo” significa que la inten-ción del legislador fue ampliar el alcance de la ley a un grupo de personas que no están identificados por ninguna de las categorías anteriores.
Un análisis cuidadoso del historial legislativo revela que dicho término no estaba incluido en los proyectos de ley que precedieron a la versión que finalmente prevaleció, *228sino que fue añadido en un claro intento por extender el ámbito de aplicación de la ley. Como cuestión de hecho, los proyectos que inicialmente se presentaron ante el Senado y la Cámara, como por ejemplo, el P. del S. 90 de 2 de febrero de 1989, lima Sesión Ordinaria, lima Asamblea Legisla-tiva, que proponía enmendar el Código Penal para añadir el delito de “maltrato conyugal”, y los P. del S. 470 y P. de la C. 615 de 28 de abril de 1989, sobre violencia doméstica, no incluían es sus respectivas disposiciones el término “rela-ción consensual’’(18) La Asamblea Legislativa, consciente de que los proyectos presentados dejaban desprovistos a un gran número de personas que se encuentran en relaciones de parejas que igualmente se ven amenazadas por inciden-tes de maltrato y violencia, optó por redactar un estatuto con categorías más amplias para de ese modo hacer efec-tivo el espíritu de la ley. El concepto “relación consensual” fue adicionado precisamente, para incluir otros tipos de relaciones previamente no incluidas que incluso podrían no ser similares a la de los cónyuges. Así, el término “pa-reja consensual” tiene que, necesariamente, ser más am-plio que las otras categorías dispuestas, sin que el legisla-dor haya delimitado el tipo de “relación consensual” de la que se deba tratar.
A pesar de que las actuaciones de la Asamblea Legisla-tiva claramente denotan la intención de crear un estatuto abarcador para proteger a todas las personas que se en-cuentran en relaciones abusivas o violentas, la mayoría de este Tribunal propone que dicho término se añadió para cobijar única y exclusivamente a parejas compuestas por un hombre y una mujer que llevan una relación afectiva-consensual, y que no necesariamente cohabitan. Es decir, donde la ley dice “pareja consensual” la mayoría entiende “pareja consensual heterosexual que no viven juntos”, por *229lo que no se puede aplicar dicha disposición al acusado de autos. Dicho análisis no sólo ignora el historial legislativo previamente esbozado, sino que no se sostiene aún con la más liberal de las interpretaciones lingüísticas.
La mayoría sostiene, además, que “[e]sta interpretación es consecuente con la política pública a favor de la familia, ya que estas relaciones muchas veces tienen hijos en co-mún, además que en algunas ocasiones suponen un eventual matrimonio”. Opinión mayoritaria, pág. 16. Sin embargo, este fundamento tampoco se sostiene toda vez que las relaciones mencionadas como, por ejemplo, las que tie-nen hijos en común, ya están protegidas por otras catego-rías de la legislación en cuestión.
De este modo el hecho de que la Asamblea Legislativa haya añadido dicho término no puede ser interpretado de otro modo que no sea que la intención de la Legislatura fue crear un estatuto abarcador para proteger a todas las per-sonas que se encuentran en relaciones abusivas o violen-tas, sin que se haya dispuesto límite alguno al tipo de re-lación a la que se refiere.
Por ello, en vista que el legislador no fijó limitación al-guna al término “relación consensual” y estructuró la ci-tada Ley Núm. 54 de manera neutral, sin consideración al género de las personas, este Tribunal está impedido de de-jar desprovista de protección a una presunta víctima de violencia doméstica si, en efecto, dicha persona participaba de una “relación consensual” aunque sea una relación consensual entre personas del mismo sexo.
Mediante la Ley Núm. 54, supra, el legislador quiso atender los problemas particulares que enfrenta una persona víctima de violencia doméstica en una “relación consensual” bajo la premisa de que la violencia que ocurre en los espacios de intimidad merece mayor atención social y de la protección especial de la Ley Núm. 54, supra. Eviden-temente, no resulta irrazonable que el legislador haya de-cidido proteger a toda víctima de violencia doméstica en *230una “relación consensual”, con independencia del género de los que componen la relación, bajo el entendimiento de que los incidentes de violencia doméstica en una “relación consensual” (sea heterosexual u homosexual) presentan to-das las particularidades y problemáticas que la citada Ley Núm. 54 quiso atender.
Al así legislar, se reconoció que el problema de la violen-cia doméstica entre parejas del mismo sexo es tan serio como en parejas heterosexuales.(19) La dinámica de violen-cia en las relaciones íntimas entre parejas del mismo sexo se asemeja a los patrones de abuso en las relaciones heterosexuales.(20) De hecho, se ha comentado que la inci-dencia de violencia, severidad y la tendencia a la agresivi-dad con el tiempo son similares en ambos tipos de relación. (21) La violencia doméstica, que se presenta como la suma de actos pasados de intimidación y coerción, y la promesa de violencia futura,(22) puede estar tan presente en una relación heterosexual como en una homosexual. Así, pues, declarar someramente, como hace la opinión ma-yoritaria, pág. 210, que la Ley Núm. 54, supra, no protege a parejas del mismo sexo debido a que “en relaciones entre personas de un mismo sexo no cabe hablar de disparidad entre los sexos”, denota una falta de sensibilidad sobre los problemas que pueden tener las parejas en este tipo de relación. Por otro lado, si ese fuera el criterio para aplicar *231las disposiciones de la Ley Núm. 54, supra, dejaríamos desprovistos a los hombres quienes a manos de sus esposas o compañeras, también son víctimas de esta mal social.
La Asamblea Legislativa demostró un entendimiento cabal sobre la naturaleza particular de la violencia domés-tica cuando aprobó la citada Ley Núm. 54. y estimó que una agresión contra una pareja, independientemente de su naturaleza, ameritaba una protección especial. Así deter-minó que era necesario atender desde la óptica institucio-nal una realidad de la convivencia social moderna; descar-tando la antigua noción de que la violencia en las parejas era un asunto de la “esfera privada” e inmune de protec-ción estatal.
Al legislador reconocer la violencia doméstica como un problema social con particularidades específicas se com-prende que haya querido prohibir todo tipo de violencia doméstica en una relación de pareja. De hecho, esta visión abarcadora fue defendida repetidamente en el proceso de configuración de la Ley Núm. 54, supra, según la premisa de que sería insuficiente prohibir sólo la violencia entre cónyuges y dejar desprovistos de protección a un sinnú-mero de grupos que se encuentran en relaciones de intimi-dad con problemáticas similares. Véase Vicente, op. cit., pág. 581:
Extending [Act 54’s] arm to cover persons who are in relationships outside legal marriage was an important step in the process of recognizing that in Puerto Rico familiar and sexual-affective relationships are formed in multiple structures and not limited to the traditional family unit.
El legislador quiso reconocer una realidad social de la convivencia moderna, en la que existen distintos tipos de “relaciones consensúales”, en las que pueden surgir conflic-tos e incidentes de violencia que acarrean todos los peligros y consideraciones que la Ley Núm. 54, supra, pretendió atender. No hay duda de que, bajo esta visión legislativa, toda víctima de violencia doméstica en una relación con*232sensual está amparada bajo la tutela de la Ley Núm. 54, supra. El legislador entendió que no existía razón para cualificar el tipo de relación consensual que debía prote-gerse y no vemos razón alguna para descartar el juicio legislativo. La Asamblea Legislativa no está obligada a plasmar en dicha ley todas las situaciones imaginables en que se puede cometer el delito de maltrato o maltrato agra-vado dentro de una relación consensual íntima según la referida Ley Núm. 54. Además, sería absurdo pensar que el legislador quiso proteger a las víctimas de violencia úni-camente cuando el sexo de la persona que propina los gol-pes es distinto al de la víctima. Dicha interpretación aho-garía el propósito de esta legislación de vanguardia.
Así, pues, a diferencia de una mayoría de este Tribunal, consideramos que tanto la letra de la ley como su historial legislativo denotan un lenguaje claro y abarcador en el cual se protegen, entre otros tipos de relaciones, las relaciones entre personas del mismo sexo por ser estas relaciones con-sensúales íntimas. No nos corresponde pasar juicio sobre la determinación legislativa de proteger a toda persona que haya sostenido una “relación consensual” de incidentes de violencia doméstica. Lejos de ser irrazonable, es cónsona con el propósito de la referida Ley Núm. 54 y está funda-mentada en la realidad social que se pretendió atender. A la luz de toda esta normativa, pasemos a discutir la situación particular que tenemos ante nos.
h — i hH h-(
Como hemos visto, la disposición imputada (Art. 3.2 de la Ley Núm. 54, supra, sobre maltrato agravado) tipifica como delito el maltrato cometido contra una persona “con quien se sostiene o haya sostenido una relación consensual”, cuando se cometa “luego de mediar una orden de protección”. Según anticipamos, en esta etapa procesal, el acusado no cuestiona la suficiencia de la prueba desfilada *233durante la vista preliminar a los efectos de que sostenía una “relación consensual” (que no es otra cosa que una re-lación sentimental mutua y voluntaria) con la presunta víctima y que empleó la violencia física en violación a una orden de protección. Es, pues, meridianamente claro que la conducta del imputado comprende todos los elementos constitutivos del delito tipificado. Acoger el planteamiento del señor Ruiz Martínez, a los efectos de que el delito no se configuró debido a que la conducta punida se perpetró contra una persona con quien éste sostenía una relación consensual “homosexual”, mancilla la dignidad de este Tribunal y de los individuos que acuden ante nos en busca de justicia.
Contrario a lo dispuesto por la mayoría de este Foro, no existe indicio alguno de que el legislador haya pretendido excluir a parejas homosexuales del ámbito de aplicación de la Ley Núm. 54, supra. Por el contrario, dicha legislación ha pretendido atender el problema de la violencia que surge en los espacios de intimidad a la luz de una nueva óptica y sin hacer abstracción de la realidad social vigente en la que coexisten distintos tipos de “relaciones de pare-jas” que sufren de violencia doméstica. El sistema legal aborrece la violencia doméstica en una relación consensual, sea heterosexual u homosexual.
Por último, a diferencia de lo expresado en la opinión mayoritaria, resulta totalmente insuficiente remitir a una persona víctima de violencia doméstica, en el contexto de una relación homosexual, a la tutela del sistema penal tra-dicional; sobre todo cuando el legislador no ha optado por excluir a tal persona de la cobertura particular de la Ley Núm. 54, supra.(23) Como bien advierte el Procurador General en su alegato ante nos, recurrir a disposiciones aná-logas del Código Penal para atender los incidentes de vio-*234lencia doméstica que surgen en una relación de pareja homosexual sería inadecuado porque conllevaría descartar todo el abarcador enfoque, tanto punitivo como rehabilita-dor, que incorpora la Ley Núm. 54, supra, a nuestro orde-namiento e ignorar las realidades particulares que pre-senta la violencia en los espacios de intimidad. Habíamos advertido que
[allegar que la persona víctima de violencia doméstica puede recurrir a las disposiciones análogas del Código Penal para denunciar a su cónyuge o compañero agresor es ir en contra de las razones mismas por las cuales se creó la Ley 54. Pueblo v. Figueroa Santana, supra, pág. 729.
En fin, concluimos que la citada Ley Núm. 54 tiene apli-cación cuando el incidente de violencia doméstica surge en el contexto de una relación consensual homosexual. Una correcta interpretación y aplicación de nuestro ordena-miento jurídico no puede llevarnos a otra conclusión; resolver lo contrario sería establecer una distinción que, además de carecer de fundamento racional alguno, contravendría el claro texto de la Ley Núm. 54, supra. “El patente tenor literal’'(24) de dicha ley, que protege a toda víctima de violen-cia doméstica, no permite una interpretación que limite su protección sólo a parejas heterosexuales. Cuando una ley, en la que se tipifica un delito penal es clara, los tribunales no tienen la facultad de añadirle limitaciones o restriccio-nes que no aparecen en su texto con el pretexto de interpretarla. Pueblo v. Figueroa Santana, supra.
A pesar de que las disposiciones aludidas claramente aplican a la controversia de autos, la mayoría de este Tribunal se ampara en una interpretación limitada del prin-cipio de legalidad para negarle a parejas consensúales del mismo sexo los remedios que en derecho les cobijan. La opinión de este Tribunal no sólo extrapola el significado *235jurídico de dicho principio para amoldarlo a la situación de marras, sino que, además, incide al aplicarlo, en la forma en que lo hace, a la situación ante nos. Veamos.
IV
El principio de legalidad está consagrado en el Art. 8 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3031, el cual dispone:
No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como de-lito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido.
Tampoco se podrán crear por analogía delitos, penas, ni me-didas de seguridad.
En múltiples ocasiones se ha establecido que el primer párrafo de este artículo incluye las garantías siguientes, a saber: (1) la garantía criminal de que no se acusará a persona alguna por un hecho que no esté previamente defi-nido como delito; (2) la garantía penal que prohíbe la im-posición de penas o medidas de seguridad que no se hayan establecido previamente por ley; (3) y la prohibición de los estatutos vagos.(25) Por su parte, el segundo párrafo del Art. 8 del Código Penal, supra, prohíbe crear delitos, penas y medidas de seguridad por interpretación analógica. Las garantías antes mencionadas tienen el propósito de adver-tirle a los ciudadanos, de antemano, sobre las conductas constitutivas de delitos, según tipificadas por el Estado, y protegen al individuo de actuaciones arbitrarias por parte de los jueces. Ciertamente, dicho fin se salvaguarda con la legislación en cuestión.
El delito imputado en el caso de autos dispone que in-currirá en el delito de “maltrato”, según tipificado en el Art. 3.1 de la Ley Núm. 54, supra, toda persona que, es-*236tando en una relación consensual, empleare fuerza física contra su pareja.(26) Así, toda persona que sostenga una relación sentimental mutua y voluntaria y que agreda o maltrate a la persona con quien sostiene esa relación, in-curre en el delito antes mencionado. Como puede obser-varse, la Ley Núm. 54 claramente establece los hechos por los cuales se instará una acción penal, y le provee a una persona prudente y razonable una advertencia adecuada sobre la conducta prohibida. Es decir, no se necesita “un esfuerzo hermenéutico propio de juristas”, según señala la opinión per curiam, para comprender la conducta proscrita por el estatuto en cuestión.
Ciertamente entre los distintos corolarios del principio de legalidad se encuentra, además, la norma que establece que los estatutos penales deben interpretarse restrictiva-mente en cuanto a lo que desfavorezca al acusado, y libe-ralmente en cuanto a lo que le favorezca. No obstante, esta norma de hermenéutica sólo aplica en situaciones donde no es posible descifrar la intención legislativa y existan dudas genuinas sobre el alcance o sentido de la disposición penal. Pueblo v. Sierra Rodríguez, 137 D.P.R. 903 (1995); Pueblo v. Tribunal Superior, 101 D.P.R. 439 (1973). Dicho pre-cepto, a diferencia de lo que se desprende de la opinión mayoritaria, no aplica de forma automática en cada contro-versia que requiera la interpretación de un estatuto penal. Además, contrario a lo que se requiere para aplicar dicho corolario, del historial legislativo del estatuto en cuestión claramente se desprende que la intención de la Asamblea Legislativa fue redactar una legislación abarcadora con un lenguaje neutral para proteger a todas las víctimas de vio-lencia doméstica, y a la vez establecer medidas punitivas *237para las personas que maltratan física y psicológicamente a sus parejas.(27)
La norma de interpretación restrictiva tampoco exige que al texto de una ley deba dársele un significado más limitado que el que usualmente tienen dentro de la realidad social o que deba hacerse caso omiso a la evidente intención del legislador. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404 (1988). La máxima (de interpretación restrictiva) no puede ser aplicada de manera que limite las palabras de un esta-tuto hasta excluir casos que están comprendidos dentro de la acepción ordinaria del texto de dicha ley.(28) Dicha norma procura evitar una aplicación de una ley penal que sea incompatible con su propósito legislativo. Así, pues, incide la mayoría de este Tribunal al presumir, sin más, que el derecho penal exige que todos los estatutos penales se in-terpreten restrictivamente, y al estimar que ello constituye una razón válida para no aplicarle al imputado de autos las disposiciones de la citada Ley Núm. 54.
Por último, incide la mayoría de este Tribunal, al con-cluir que: “[n\o estando la relación de parejas del mismo sexo entre aquellas que la referida ley expresamente dis-pone para su aplicación, ... el principio de legalidad nos impide que procesemos al acusado bajo el palio de la misma”. (Énfasis suplido.) Opinión mayoritaria, págs. 212-213. En otras palabras, la opinión per curiam estima que debido a que la citada Ley Núm. 54 no dispone expre-samente que el delito incluye a parejas consensúales del mismo sexo, el estatuto no aplica a la situación de autos.
A tales efectos, cabe mencionar que el estatuto aludido *238tampoco dispone expresamente que el término "persona con quien sostuviere o haya sostenido una relación consensual” se refiere a parejas consensúales compuestas por un hombre y una mujer, por lo que, siguiendo dicho argu-mento, tampoco podríamos aplicarle la referida disposición a las parejas heterosexuales.
Asimismo, el argumento de la mayoría nos llevaría a la conclusión ilógica de que al acusado de marras tampoco lo podríamos encausar por el delito tradicional de agresión, ya que dicho articulado no dispone expresamente que el delito aplica a personas homosexuales. Es decir, bajo la tesis de la mayoría, aun cuando el Art. 95 del Código Penal, 8 L.P.R.A. see. 4032, decreta (de manera similar a los Arts. 3.1 y 3.2 de la Ley Núm. 54, supra) que “toda persona que empleare fuerza o violencia contra otra para causarle daño” (énfasis suplido) incurre en el delito de agresión, dicho delito no aplica al acusado de autos debido a que no establece expresamente que la conducta punida comprende a personas homosexuales. Dicho argumento no tiene ca-bida en nuestro sistema de derecho. (29)
Como señalamos anteriormente, la Asamblea Legisla-tiva no está obligada a plasmar en una ley todas las situa-ciones imaginables en las que se puede cometer el delito. Basta que la conducta del imputado esté claramente esta-blecida dentro del texto de la legislación y que una persona promedio esté razonablemente advertida de que ella es constitutiva de delito, para que el Estado pueda encau-sarla por dicha conducta.(30) Estimamos que en el caso de autos se cumple a cabalidad con el principio de legalidad y los corolarios que de éste se desprenden.
*239Así pues, y con el mayor respeto a la mayoría de este Tribunal, debemos señalar que la opinión per curiam no se puede sostener a base del principio de legalidad. Su resul-tado es contrario a la letra y el espíritu de la Ley Núm. 54, supra, y tiene el efecto de discriminar contra un sector de nuestra sociedad.
V
En resumen, la Ley Núm. 54, supra, fue promulgada como respuesta gubernamental a los incidentes de mal-trato y violencia que se dan en los espacios de intimidad debido a las particularidades que este tipo de violencia acarrea. Conscientes de que el problema de la violencia doméstica no se circunscribe a ciertos tipos de relaciones, nuestra Asamblea Legislativa redactó dicho estatuto con una terminología amplia y con un lenguaje neutral para cobijar a todas las víctimas de este mal social.
Sostener, como lo hace una mayoría de este Tribunal, que el propósito de la citada Ley Núm. 54 es fortalecer la institución de la familia, y usar dicho argumento para ne-garle a ciertas víctimas de violencia doméstica la protección que se le confiere con esta ley, no sólo delimita el propósito abarcador de la legislación, sino que le falta a los princi-pios más básicos de justicia y ecuanimidad. Máxime cuando las disposiciones de la Ley Núm. 54, supra, le apli-can a relaciones que claramente no son compatibles con la institución de la familia como lo serían las relaciones adulterinas. De hecho, dicha legislación protege relaciones de concubinos, ex cónyuges y novios, relaciones que clara-mente no caen bajo el palio de la “familia tradicional”.

Reconocemos la importancia de la institución de la fa-milia en nuestra sociedad. No obstante, esto no debe ser fundamento para abdicar la responsabilidad y la obliga-ción que se nos ha conferido por ley para intervenir y pro-teger a todas las víctimas de violencia doméstica, aun aque-
*240
lias cuya relación no cae dentro del contexto “tradicional” de lo que constituye una pareja o una familia.

Así, pues, debido a que ajuicio nuestro las disposiciones de la Ley Núm. 54, supra, aplican a los incidentes de mal-trato y violencia que se dan dentro de cualquier tipo de relación consensual, incluyendo aquellas entre personas del mismo sexo, confirmaríamos el dictamen del tribunal apelativo que revocó la decisión del foro de instancia. Una interpretación objetiva de los estatutos en cuestión no puede llevarnos a otra conclusión. El tiempo nos dará la razón. Llegará el día en que este Tribunal le garantice a las minorías sexuales los mismos derechos que protegen al resto de la sociedad y rectifique la injusticia y el discrimen causados por esta decisión. En vista de todo lo antes dis-puesto, disentimos.
— O —

 Opinión disidente del Juez Asociado Señor Harry A. Blackmun en el caso Bowers v. Hardwick, 478 U.S. 186, 212 (1986).


 Véase Sánchez et al. v. Srio. de Justicia, 152 D.P.R. 643 (2000).


 Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. sec. 601 et seq.), en adelante Ley Núm. 54.


 8 L.P.R.A. see. 632.


 La referida orden de protección fue expedida el 11 de abril de 2001 y los hechos que dan base al proceso penal de autos alegadamente ocurrieron el 15 de abril de 2001. En particular, la orden dispone que el acusado y el señor Del Valle Rodríguez convivían desde hace seis meses y que aquél había agredido al señor Del Valle Rodríguez en tres ocasiones. Por ello, el tribunal dispuso, inter alia, que el acusado debía: (i) desalojar la residencia que compartía con el señor Del Valle Rodrí-guez, sin poder regresar a ella, y (ii) abstenerse de molestar, intimidar, amenazar o intervenir con el señor Del Valle Rodríguez.


 Véanse los Arts. 94 y 95 del Código Penal, 33 L.P.R.A. secs. 4031-4032.


 C. Da Luz, A Legal and Social Comparison of Heterosexual and Same-Sex Domestic Violence: Similar Inadequacies in Legal Recognition and Response, 4 S. Cal. Rev. L. & Women’s Stud. 251, 255 (1994).


 Esto es debido a que los incidentes de violencia donde la víctima está íntima y emocionalmente ligada a su agresor no pueden considerarse análogas a “las riñas en los bares o a las peleas callejeras”. Véase Ponencia de la Comisión para los Asun-tos de la Mujer ante las Comisiones de lo Jurídico, de Desarrollo Cultural y Seguri-dad Social y de la Mujer, P. del S. 470,1ro de junio de 1989, pág. 20, citando a la Dra. Ruth Silva Bonilla, El marco social de la violencia contra la mujer en la vida conyu-gal, Río Piedras, Centro de Investigaciones Sociales (CERES), 1986, págs. 21-23.


 Ponencia de la Comisión para los Asuntos de la Mujer, supra, pág. 23. “[D]ada la naturaleza de la relación de pareja y dadas las necesidades que presenta la víctima de violencia doméstica es necesario tipificar esta conducta como delito particular.” Memorial Explicativo sobre P. del S. 615 y P. de la C. 470, Ira Sesión Ordinaria, lima Asamblea Legislativa, pág. 6.


 “Within the international legal community, Law 54 is recognized as one of the most advanced legal efforts, globally, and as an effort to address domestic violence in an integral and complete manner.” J. Rivera, Puerto Rico’s Domestic Violence Prevention and Intervention Law and the United States Violence Against Women Act of 1994: The Limitations of Legislative Responses, 5 Colum. J. Gender & L. 78, 83 (1995). En Soto v. Flores, 103 F.3d 1056, 1060 (1er Cir. 1997), se decretó lo siguiente: “In November 1989, the Puerto Rican legislature enacted one of the nation’s most comprehensive domestic violence laws, the Domestic Abuse Prevention and Intervention Act, known popularly as ‘Law 54’.”


 Véase el Informe Conjunto de las Comisiones de lo Jurídico, de Asuntos de la Mujer y de Hacienda, Diario de Sesiones, Asamblea Legislativa (Cámara), 28 de junio de 1989, pág. 108.


 Las estadísticas de la Policía del Estado Libre Asociado de Puerto Rico reseñan que para el 2001, específicamente del 1ro de enero al 31 de octubre, las mujeres ofensoras de violencia doméstica ascendían a 1,768. Para 2002, del 1ro de enero al 31 de diciembre, la cifra aumentó a 2,187.


 Véase, además, L.H. Tribe, Saenz Sans Prophecy: Does the Privileges or Immunities Revival Portend the Future — Or Reveal the Structure of the Presentí, 113 Harv. L. Rev. 110 (1999). En efecto, como comenta el profesor Tribe, supra, pág. 173, en dicha ocasión el Tribunal Supremo federal determinó que: “[A] rule rendering a class of persons (there, persons characterized by “homosexual, lesbian or bisexual orientation, conduct, practices, or relationships’) ineligible for the protection of Colorado’s laws from an entire category of mistreatment (there, what the rule called ‘any ... claim of discrimination’) was fundamentally incompatible with the structure of a liberal legal order that undertakes to regulate in accord with the rule of law and permits lines to be drawn among persons for purposes of disparate treatment only if the objectives served by drawing those lines adequately justify the distinctions drawn.”


 Véase Informe sobre Discrimen por Razón de Género en los Tribunales, Co-misión Judicial Especial para Investigar el Discrimen por Género en los Tribunales de Puerto Rico, 1995, pág. 332.


 8 L.P.R.A. sec. 602.


 Véase Informe sobre Discrimen por Razón de Género en los Tribunales, supra, págs. 333 y 400 esc. 16.


 Art. 1.3 de la Ley Núm. 54 (8 L.P.R.A. sec. 602).


 Este último, por ejemplo, disponía que cometía maltrato “[t]oda persona que empleare fuerza física, violencia física o psicológica, intimidación, o persecución en la persona de su cónyuge, ex-cónyuge, o de cualquier persona con quien cohabite o haya cohabitado, o de cualquier persona con quien haya procreado un hijo o hija”.


 Véanse: K. M. Hodges, Trouble in Paradise: Barriers to Addressing Domestic Violence in Lesbian Relationships, 9 Law & Sexuality 311, 312 (1999-2000); N.J. Knauer, supra, pág. 329; N. E. Murphy, Queer Justice: Equal Protection for Victims of Same-Sex Domestic Violence, 30 Val. U. L. Rev. 335, 340 (1995); Nota, Victims of Abuse and Discrimination: Protecting Battered Homosexuals Under Domestic Violence Legislation, 28 Hofstra L. Rev. 1095, 1105 (2000).
Para estudios en nuestra jurisdicción, véase Toro-Alfonso y Rodríguez-Madera, Violencia Doméstica en Parejas de Hombres Gay Puertorriqueños: Prevalencia, Vio-lencia Intergeneracional, Conductas Adictivas y Destrezas de Manejo de Conflictos-, Toro-Alfonso, Domestic Violence Among Same Sex Partners in Puerto Rico: Implications for HIV Intervention, J. of Gay & Lesbian Social Services 9, 69-79 (1999).


 Klein & Orloff, supra, págs. 834-835.


 íd., pág. 835.


 Da Luz, supra, págs. 255-256.


 Contrario a lo que sugiere la opinión mayoritaria en este caso, la Ley Núm. 284 de 21 de agosto de 1999, conocida como la Ley de Acecho, no aplica a la contro-versia de autos. 33 L.P.R.A. see. 4013 et seq.


 Véase la opinión de conformidad del Juez Asociado Señor Fuster Berlingeri en S.L.G. Afanador v. Roger Electric Co., Inc., supra.


 D. Nevares-Muñiz, Código Penal de Puerto Rico, comentado y revisado, 5ta ed., San Juan, Instituto para el Desarrollo del Derecho, 1999.


 Cabe aclarar que esta es sólo una de las categorías enumeradas en dicho artículo.


 Como bien señala la opinión per curiam, al lenguaje de una ley debe dársele la interpretación que valide el propósito del legislador. Es precisamente por ello que sostenemos que al señor Ruiz Martínez le son aplicables las disposiciones de la re-ferida Ley Núm. 54.


 De hecho, el Art. 6 del Código Penal de Puerto Rico, 33 L.P.R.A sec. 3021, señala que “las palabras y frases se interpretarán según el contexto y el significado sancionado por el uso común y corriente”.


 De hecho, bajo esa teoría, las personas homosexuales estarían exentas de la mayoría de los delitos tipificados en el Código Penal de Puerto Rico.


 Naturalmente, la disposición tendría que cumplir con los otros corolarios del principio de legalidad como, por ejemplo, la garantía de que la pena haya sido pre-viamente establecida y que el estatuto no sea aplicado retroactivamente. Estas ga-rantías no están en controversia en la situación de marras, por lo que declinamos discutirlas con más detenimiento.